Citation Nr: 1720496	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-20 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to a service-connected deviated septum.

2.  Entitlement to a compensable evaluation for service-connected bilateral anterior lower extremity strains.

3.  Entitlement to service connection for right lower extremity, involving compression of the superficial peroneal nerve.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from February 1998 to February 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.
 
A hearing was held before the undersigned Veterans Law Judge in January 2017.  A transcript of the hearing is of record.  

Regarding the sleep apnea claim, additional evidence has been associated with the claims file since the June 2012 Statement of the Case (SOC).  The evidence includes buddy statements regarding the etiology of the Veteran's sleep apnea.  The Veteran has not submitted a waiver of the RO's initial consideration of that evidence, and a subsequent Supplemental Statement of the Case (SSOC) has not been issued.  As this decision remands the underlying merits of the claim of entitlement to service connection for sleep apnea for further development, the Agency of Original Jurisdiction (AOJ) will have the opportunity to consider the new evidence on remand.  See 38 C.F.R. § 20.1304

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA examination for his service-connected bilateral anterior lower extremity strains in September 2010.  The Board finds that the record indicates a possible worsening of his condition since that examination, such that a new VA examination is warranted.  See Snuffer v. Gober, 10 Vet.App. 400, 403 (1997).  Specifically, the Veteran testified that the pain in his legs is getting worse as time goes on.  See Bd. Hrg. Tr. at 20.

Regarding the lower right leg disability, the Board finds a new VA opinion is warranted.  Specifically, the Veteran has been diagnosed with compression of the superficial peroneal nerve in the right lower extremity.  See September 2012 private medical record.  However, it is unclear as to whether that disability is a symptom of the Veteran's already service-connected anterior lower extremity strain or if the compression of the superficial peroneal nerve is a separate disability.  Indeed, the private doctor appeared to indicate that the compression of the superficial peroneal nerve was the cause for the pain in his right lower extremity, instead of "shin splints."  Moreover, the Board notes that an April 2014 VA examiner stated that after a clinical examination and EMG study there is no evidence of neuropathy of the right lower extremity.  Further, the examiner noted that the Veteran's superficial peroneal nerve was normal in the right lower extremity.  However, the examiner did not opine as to whether the Veteran's diagnosed nerve disability resolved during the appeal or if the September 2012 diagnosis was inaccurate.

Finally, with regard to his sleep apnea claim, the Board similarly finds that a new VA opinion is warranted.  In this regard, an April 2012 examiner opined that the Veteran's sleep apnea is not related to military service, as the Veteran's service medical records are silent for sleep apnea.  Although it appears as if the examiner based her opinion on the finding that sleep apnea did not develop while in service, the examiner did not consider the lay statements of record pertaining to the Veteran's waking and snoring following his in-service facial injury.  See February 2017 Buddy Statement from D.C.H.  Moreover, while the examiner opined that the Veteran's sleep apnea was less likely than not caused or aggravated by the Veteran's service-connected deviated septum, she did not provide any reasoning for that opinion.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his sleep apnea, bilateral anterior lower extremity strains, and right lower extremity disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.

2.  The AOJ should obtain an opinion to determine the nature and etiology of any right lower extremity disability.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, including the September 2012 private medical opinion from Dr. A.B., and lay statements.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner should opine as to whether the right lower extremity disability is compression of the superficial peroneal nerve in the right lower extremity, or if there is a separate disability.  

If the examiner finds that the Veteran does not have compression of the superficial peroneal nerve in the right lower extremity, the examiner must address if the disability resolved during the appeal or if the September 2012 diagnosis was inaccurate.

The examiner should indicate whether the compression of the superficial peroneal nerve in the right lower extremity, or any diagnosis in the right lower extremity, represents a manifestation of, symptomatology attributable to, or is a complication of the Veteran's service-connected anterior lower extremity strain.

If the examiner finds that the Veteran has a disability that is not already service-connected in his right lower extremity, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran currently has a right lower extremity disability that manifested in service or is otherwise causally or etiologically related to his military service.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The Veteran should be afforded a VA medical examination for the purpose of evaluating the severity and manifestation of his service-connected bilateral anterior lower extremity strains.  Access to the Veteran's electronic VA files must be made available to the examiner for review.  The examiner should report all signs and symptoms necessary for rating the Veteran's bilateral anterior lower extremity strains under the rating criteria.  

The examiner should also provide the range of motion in degrees and indicate whether there is any ankylosis.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional limitation of motion. The examiner should specifically discuss any additional functional impairment that the Veteran experiences during a flare-up or upon repetitive motion.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veterans' claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

4.  The AOJ should obtain an opinion to determine the nature and etiology of any current sleep apnea.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and lay assertions, including the February 2017 statement from D.C.H regarding the Veteran's waking and snoring following his in-service facial injury.   

The examiner should note that disorders diagnosed after discharge may still be service-connected if all the evidence establishes that the disorder was incurred in service.  

The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran currently has sleep apnea that manifested in service or is otherwise causally or etiologically related to his military service.  

The examiner should also provide an opinion as to whether it is at least likely as not (a 50 percent probability or more) that the Veteran's sleep apnea was caused or aggravated by the Veteran's service-connected deviated septum.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.
5.  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address and to his representative.  It should also be indicated whether any notice sent was returned as undeliverable.

6.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

7.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

8.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished an SSOC Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




